415 So. 2d 732 (1982)
Jimmie Lee CROWDER and Samuel M. Spatzer, P.A., Appellants,
v.
DADE COUNTY, a Political Subdivision of the State of Florida, Appellee.
No. 81-1524.
District Court of Appeal of Florida, Third District.
May 4, 1982.
Rehearing Denied July 14, 1982.
Horton, Perse & Ginsberg and Arnold R. Ginsberg, Miami, for appellants.
Robert A. Ginsburg, County Atty. and Robert L. Blake, Asst. County Atty., for appellee.
Before HUBBART, C.J., DANIEL S. PEARSON, J., and EZELL, BOYCE F., Jr. (Ret.), Associate Judge.
PER CURIAM.
The lien of the hospital is intended to be effective for its full amount (subject only to the right to question the propriety of the charges comprising the lien) against the proceeds of a judgment or settlement in favor of the patient, Dade County v. Perez, 237 So. 2d 781 (Fla. 3d DCA 1970); Dade County v. Bodie, 237 So. 2d 553 (Fla. 3d DCA 1970), and may not, accordingly, be impaired or diminished by the amount of attorneys' fees which may be due the patient's counsel, Public Health Trust of Dade County v. O'Neal, 348 So. 2d 377 (Fla. 3d DCA 1977), even if, as here, the judgment in favor of the patient against the tort-feasor and his insurer resulted from an action brought by the patient's counsel.
Affirmed.